Citation Nr: 0004511	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  96-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for depression as a 
result of exposure to jet fuel with de-icing fluid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

Active service from August 1985 to December 1989 has been 
verified.  The veteran had over four years of additional 
active service, apparently beginning in May 1981.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in June 1999, at which time it was remanded 
in pertinent part for additional development.  

The veteran was scheduled for, and notified of a VA 
examination, in accordance with the instructions of the 
June 1999 remand.  He failed without explanation to report 
for the examination.  Under the provisions of 38 C.F.R. 
§ 3.655 (1999), where a claimant without good cause fails to 
report for an examination scheduled in conjunction with an 
original claim, the claim will be decided on the basis of the 
evidence of record.  In a report of contact dated October 14, 
1999, it was indicated by the veteran's accredited 
representative that the veteran wanted his file to go to the 
Board with no further delay.  He informed the service 
organization that he would not report for a VA examination.  
Accordingly, the claim is being decided on the basis of the 
evidence which is of record.  A review of the actions 
performed by the RO, notwithstanding the veteran's failure to 
cooperate, reveals the mandate of the June 1999 remand has 
been fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Any tinnitus now present is unrelated to service.

2.  There is no competent medical evidence of a nexus between 
any current depression and the veteran's active service.  




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  

2.  The claim of entitlement to service connection for 
depression is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
tinnitus and for depression.  Under 38 U.S.C.A. § 5107(a), 
the veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim; that is, one 
which appears to be meritorious.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1991).  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Service connection requires evidence that the disease or 
disorder was incurred in or aggravated by service, or that 
the disorder is otherwise attributable to service.  See 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(d) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection, the evidence must demonstrate 
the existence of a current disability and a causal 
relationship between that disability and military service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b).  If so, the claim 
is denied.  If the evidence is in support of the claim, or is 
in relative equipoise, the claim is allowed. Id.  If, after 
careful review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (1999). 

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service, (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of that same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain or other symptom in service permits service 
connection for arthritis or other disability, first shown as 
a clear-cut  entity, at some later date.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
entity is established, there is no requirement of an 
evidentiary showing of continuity.  Continuity symptomatology 
is required only when the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
condition must be medical, unless it relates to a condition 
as to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection for tinnitus 

As a preliminary matter, the Board finds that the claim for 
service connection for tinnitus is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
the statutes and judicial construction.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
At the time of a March 1997 VA examination, the veteran was 
accorded a diagnosis of subjective symptoms of tinnitus 
secondary to noise exposure during military service.  The 
Board notes that the veteran is also competent to report 
having been exposed to noises during service, and a 
continuity of symptoms since service.  Falzone v. Brown, 
8 Vet. App. 398 (1995). 

When the veteran submits a well-grounded claim, the VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The undersigned notes that the Board 
remanded the case for further development in June 1999.  It 
was specifically indicated that the veteran was to be 
accorded an examination to determine whether or not he 
currently had tinnitus.  However, for whatever reason and 
without explanation , the veteran failed to report for the 
examination.  Even where a claim is well grounded, the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Accordingly, the Board is 
forced to rely on the evidence which is of record. 

A review of the service medical records is without reference 
to complaints or abnormal findings pertaining to tinnitus.  
The veteran's service was with the Air Force, and his 
military occupational specialty was working as a fuels 
specialist.  

Of records are reports of VA outpatient visits on periodic 
occasions in 1995.  At the time of one such visit in 
September 1995 complaints included his right ear being 
"filled with fluid."  He stated that the ear hurt off and on.  
No reference was made to tinnitus.  A diagnosis of right 
otitis externa was made.  

The veteran was accorded an audiological evaluation by VA in 
March 1997.  He complained of hearing difficulties in both 
ears which he stated had developed gradually over the past 
10 years.  He gave a history of ear infections in the left 
ear, with the last one occurring about a year previously.  He 
also reported dizzy spells which he felt like he was light 
headed and had nausea, but no vomiting.  Noise history 
included exposure to aircraft and ground power unit noises.  
He reported tinnitus as having been present for the past 
10 years.  He indicated that it occurred about twice a week.  
He indicated it was moderately severe and interfered with his 
sleep.  He said it was soft and had a high pitch with a 
pulsing quality.  A diagnosis of tinnitus was not made 
following the audiological evaluation.  

The veteran was also accorded a general medical examination 
by VA in March 1997.  He reported constant ringing in both 
ears, especially in the right.  He stated he was exposed to 
aircraft noises for eight years.  Following examination he 
was given a pertinent diagnosis of "history of hearing loss 
and subjective symptoms of tinnitus secondary to military 
noises."  

The veteran failed, without explanation, to report for 
examinations scheduled for in September 1999. 

Analysis on the merits

In reviewing the veteran's claim, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has tinnitus which is attributable to his years 
of active service.  His service medical records are without 
reference to tinnitus.  Indeed, tinnitus was not first noted 
until examination by VA in 1997, a number of years following 
service discharge.  The veteran was seen for unrelated 
purposes prior thereto and he made no reference at those 
times to any ringing in the ears.

While the veteran was given a diagnosis of subjective 
symptoms of tinnitus secondary to military noises at the time 
of examination by VA in March 1997, it does not appear the 
examiner had the entire claims folder available for review.  
The examination report reflected only subjective complaints 
and it appears the examiner made the diagnosis based on 
history given him by the veteran, a history which, as noted 
above, is not supported by the evidence of record.  A clear 
diagnosis of tinnitus has never been reported.  For whatever 
reason, the veteran himself has failed to cooperate by 
appearing for an examination scheduled for him by VA, and the 
Board does not have much more evidence than that cited above 
with which to review the claim.

The long gap in documented complaints, and the fact that the 
March 1997 examiner reported only subjective complaints, 
outweighs the veteran's reports of tinnitus made many years 
after service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus and the claim must therefore 
be denied.  

Service connection for depression.

With regard to the claim for service connection for 
depression, the Board finds that this claim is not well 
grounded.  Basically, in order for a claim for service 
connection to be well grounded, there must be: (1) Competent 
evidence of a current disability (a medical diagnosis); (2) 
evidence of incurrence or aggravation of disease or injury in 
service (lay or medical evidence) depending on the 
circumstances; and (3) evidence of a nexus between any 
inservice injury and disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 
(1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If the 
determinant issue is one of medical etiology, or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  A lay person is, however, 
competent to provide evidence on the incurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  

A review of the record in this case reflects the veteran was 
seen on several occasions during service for psychiatric 
complaints.  At the time of one such visit in June 1988, he 
was described as appearing anxious.  The impression was 
probable anxiety reaction.  

At the time of another visit in August 1988, notation was 
again made of anxiety.  The assessment was a possible thyroid 
problem versus anxiety.  

He was hospitalized at a private facility in April 1989 
following an overdose.  He was discharged following one day 
of hospitalization and was referred to a service department 
mental health clinic.

When he was seen in the mental health clinic in April 1989, 
mental status examination was described as within normal 
limits at that time.  No neruovegetative symptoms were 
reported.  The veteran felt bad over what had occurred.  He 
denied suicidal or homicidal ideation.  He spoke excessively 
about ongoing marital problems.  The principal diagnosis was 
severe, ongoing marital problems.  

He was seen by a service department clinical psychologist in 
May 1989 and a notation was made that he was a problem 
drinker.  Alcohol abuse was to be ruled out.  In June 1989, 
it was indicated that he had successfully completed a program 
pertaining to alcohol abuse.  

At the time of another visit to the mental health clinic in 
August 1989, notation was made of a parent-child problem he 
was experiencing.  

In his report of medical history made in conjunction with 
separation examination in August 1989, the veteran denied 
ever having had depression or excessive worry, difficulty in 
sleeping, loss of memory or amnesia, nervous trouble of any 
sort, or any other psychiatric difficulty.  Reference was 
made to his having been hospitalized in April 1989 for 
alcohol ingestion.  It was noted he had successfully 
completed an alcohol program.

Of record is a communication indicating that the veteran's 
records had been reviewed and it had been determined that a 
physical examination for separation was not required.  

Of record are reports of VA outpatient visits beginning in 
1995.  At the time of one such visit in September 1995, 
notation was made of "possible" PTSD.  It was also noted the 
veteran had had exposure to a jet fuel additive while in 
service.  In June and September 1996, the assessments were 
major depression.

At the time of general medical examination accorded the 
veteran in March 1997, he reported that during service he was 
taking a number of medications for high blood pressure.  He 
indicated that in 1989, the year he was leaving service, he 
was under a lot of stress.  He stated he was depressed and 
was seen by a psychiatrist and was placed on a suicide watch.  
He reported that three years previously, he had gone to a VA 
outpatient clinic and was given medications which included 
20 milligrams of Prozac to be taken daily.  Current 
examination reflected a notation that he was capable of 
managing his own financial affairs.  No overt psychotic or 
personality disorder was identified.  A psychiatric diagnosis 
was not made.  

Associated with the record is information provided by the 
veteran pertaining to chemical hazards.  

The veteran was scheduled for an examination by VA in 
September 1999, but failed, without explanation, to report 
for the examination.  The record also contains a report of 
contact dated August 12, 1999, in which the veteran indicated 
he had no additional evidence to submit.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where incidents have resulted in a disability.  In the 
absence of proof of a present disability, there could be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the determinative issue is one of 
medical etiology, or medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. at 92-93 (1993).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), as indicated 
above, the Court reaffirmed these holdings, stating that in 
order for a claim to be well grounded there had to be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service, and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
See also Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

In this case, there is competent medical evidence of a 
current disability in the form of the assessments reported in 
the VA outpatient treatment records.  There is also competent 
evidence of psychiatric disability in service, in the form of 
findings reported in the service medical records.  The 
veteran has also reported inservice exposure to jet fuel 
additives.  He is presumably competent to report such 
exposure.  See Pearlman v. West, 11 Vet. App. 443 (1998) 
(Veteran was competent to report exposure to nerve gas in 
service).  

The missing element in the veteran's claim is any competent 
evidence of a nexus between a current psychiatric disability 
and service.  

The Board is aware that the veteran has submitted treatise 
information pertaining to exposure to various chemicals as 
part of his allegation that he has depression associated to 
his exposure to a de-icing fluid in service.  Generally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise "is too general and inconclusive" to well ground a 
claim.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing 
Beausoleil v. Brown, 8 Vet. App.459, 463 (1996)) see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
requirement of medical evidence of nexus to well ground 
claim).  Medical treatise evidence, however, can provide 
important support when combined with an opinion of a medical 
professional.  See Rucker v. Brown, 10 Vet. App. 67, 73-74 
(1997) (holding that evidence from scientific journal 
combined with doctor's statements was "adequate to meet the 
threshold test of plausibility"); Bielby v. Brown, 
7 Vet. App. 260, 265-67 (1994).  Similarly, medical treatise 
evidence could "discuss generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing 
Sacks, supra).  Indeed, as stated in Wallin, "in order for a 
claim to be well grounded, it need not be supported by 
evidence sufficient for the claim to be granted.  Rather, the 
law establishes only a preliminary threshold of plausibility 
with enough of an evidentiary basis to show that the claim is 
capable of substantiation."  Mattern v. West, 
12 Vet. App. 222, 228 (1999) (citing Robinette v. Brown, 
8 Vet. App. 69, 76 (1995).

Here, the treatise evidence shows that there is an increased 
probability of mental dullness, decreased mental ability, and 
personality changes in persons exposed to certain jet fuel 
additives.  The evidence does not show a clear link between 
the chemical exposure and any of the psychiatric disabilities 
that the veteran has been assessed as having.  Further, the 
treatise evidence is unsupported by any opinion from a 
medical professional.  Therefore, the Board concludes that 
the treatise evidence in this case lacks the specificity or 
certainty to constitute competent evidence of the necessary 
nexus.

In sum, in the absence of competent evidence of a nexus 
between a current psychiatric disability and a disease or 
injury in service, the claim for service connection for 
depression is not well grounded and must be denied. 


ORDER

Service connection for tinnitus is denied.

Service connection for depression is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

